EXHIBIT 10(iii).13

BALDOR ELECTRIC COMPANY

NON-QUALIFIED STOCK OPTION AGREEMENT

For Non-Employee Directors

This Agreement is entered into as of «DATE» (the “Agreement Date”), by and
between BALDOR ELECTRIC COMPANY (the “Company”) and «OPTIONEE» (ID # «SS» ) (the
“Director”). The Plan under which this Agreement is made is the Baldor Electric
Company 2006 Equity Incentive Plan and the Administrator of the Plan is the
Stock Option Committee of the Board of Directors of the Company.

The Board of Directors of the Company, with the approval of the shareholders of
the Company, has determined: (1) that the interests of the Company will be
advanced by encouraging and enabling its non-employee Directors, whose services
are considered essential to the Company’s continued progress, to increase their
ownership interest; (2) that the acquisition of such an interest in the Company
will better align the non-employee Directors’ compensation with creating and
sustaining shareholder value; and (3) that providing this ownership opportunity
will assist in attracting and retaining highly qualified individuals to serve as
Directors of the Company.

The Company and the Director hereby agree to all of the terms, conditions, and
restrictions of the Plan and further agree as follows:

 

1. Shares Subject to Option. The Company hereby grants to the Director the
option to purchase all or part of an aggregate of «UNITS » shares of common
stock of the Company at the purchase price of $ «PRICE » per share.

 

2. Time, Manner of Exercise, and Form of Payment. The options shall be one
hundred percent (100%) exercisable on and after «EXERVEST». Options granted
pursuant to this Agreement shall cease to be exercisable on and after
«EXPIRATION», and the Director shall have no rights to these options after this
date. Subject to Paragraphs 3 and 6, the Director may purchase all or part of
the shares subject to this Agreement, but in no case may the Director exercise
an option for a fraction of a share. The option granted pursuant to this
Agreement shall be exercisable by the giving of written notice of exercise to
the Company on a form provided by the Company and shall be accompanied by
payment in full of the purchase price for the shares to be purchased. The full
purchase price shall be payable in cash or check at the time of exercise. In
lieu of cash or check, the Director may make payment, in whole or in part, by
tendering shares of common stock of the Company (“Shares”) valued at the fair
market value on the day before the date the Company receives written notice of
exercise from the Director; provided that, the shares used to purchase shares
under this Agreement must be issued to the Director in certificate form. The
purchase transaction shall be affected as soon as practical following receipt by
the Company of such a written notice.

 

3. Shareholder Status. Neither the Director nor his legal representatives shall
have any rights or privileges of a shareholder of the Company with respect to
any of the Shares issuable on the exercise of this option unless and until
certificates representing such shares shall have been issued and delivered to
the Director or his representatives.

 

4. Adjustment of Shares. If prior to exercise there shall be any change in the
outstanding common shares of the Company through merger, consolidation,
reorganization, recapitalization, stock dividend, split-up, combination of
shares, exchange of shares, change in corporate structure, or otherwise,
proportionate adjustments to the kind and number of shares and price per share
of shares subject to this option shall be made by the Administrator. No
fractional shares of stock shall be issued under this option on account of any
such adjustments, and rights to shares shall be limited after such an adjustment
to the lower full share. The determination by the Administrator in each case
shall be conclusive and binding on the Company and the Director and his legal
representatives.

 

1



--------------------------------------------------------------------------------

5. Termination of Service. If the event of termination of service on the Board
by a holder of an option, each of the then outstanding options of such holder
will continue to mature and become exercisable in accordance with paragraph 2
above and the holder may exercise the matured installments at any time within
five years after such termination of service but in no event after the
expiration date of the tern of the option.

Death – In the event of death of the holder of any option, each of then
outstanding options of such holder will immediately mature in full and become
exercisable by the holder’s legal representative at any time within a period of
five years after death, but in no event after the expiration date of the term of
the option. However, if the holder dies within five years following termination
of service on the Board, such option shall only be exercisable for two years
after the holder’s death or five years after termination of service, whichever
is longer, or until the expiration date of the term of the option.

The option holder shall have no further rights under this Agreement after the
expiration of such exercise period.

 

6. Options Non-Assignable and Non-Transferable - Each option and all rights
thereunder shall be non-assignable and non-transferable other than by will or
the laws of descent and distribution and shall be exercisable during the
holder’s lifetime only by the holder or the holder’s guardian or legal
representative (the “Optionee).

 

7. Tax Obligations – The Optionee may direct that the Company pay on his or her
behalf and any all tax obligations, sufficient to satisfy the minimum required
federal, state and local withholding taxes, if any, incurred by the Optionee due
to the exercise of the Options (the “Tax Obligation”). To pay for the Tax
Obligation, the Optionee may remit cash, surrender shares previously owned by
the Optionee, or the Optionee may direct the Company to withhold shares of stock
issuable from the exercise. If the Optionee so directs then the Optionee shall
reimburse the Company with that number of shares of the Company’s common stock
that are necessary to reimburse the Company for the amount of the Tax
Obligations. The number of shares necessary will be based on the fair market
value on the day immediately preceding the date of the exercise.

 

BALDOR ELECTRIC COMPANY      ATTEST:

 

    

 

John A. McFarland      Ronald E. Tucker Chairman and CEO      President, CFO and
Secretary

 

    

 

Signature of Director      Printed Name of Director

 

2